Citation Nr: 0611000	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  00-10 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to October 2, 
2001, for the grant of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and private psychiatrist

ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision and an 
April 2002 determination issued by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) located in San 
Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  Competent, probative medical evidence contains a 
diagnosis of PTSD linked to a confirmed in-service stressor.

2.  The veteran's claim for pension benefits was received on 
June 26, 1997, at which time the record shows his back and 
psychiatric disabilities were of such severity that he was 
unemployable.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(2005).

2.  The criteria for an effective date of June 26, 1997, for 
entitlement to a nonservice-connected pension are met.  38 
U.S.C.A. § 1521 (West 1991 & Supp. 1999); 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The competent medical evidence shows that the veteran has a 
diagnosed psychiatric disorder that is secondary to a 
nonservice-connected back disability.  However, the veteran 
contends that he also has PTSD.  Service connection for PTSD 
requires: 1) medical evidence diagnosing PTSD; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  In correspondence in 
support of claim and by testimony at the August 2000 hearing 
the veteran indicated that in 1967 his friend received a head 
wound during an attack by the enemy and he helped his 
mortally wounded friend get to a helicopter for aid.  
Military records show that in March 1967 the identified 
friend received an open head wound as the result of hostile 
mortar fire.  The identified friend died in June 1967 from 
his multi-fragment wounds.

As the veteran has identified a stressor which has been 
verified, the question to be answered is whether competent 
medical evidence links a diagnosis of PTSD to the verified 
stressor.  VA examination reports from April 1997, September 
1997, and October 1999 do not contain diagnoses of PTSD.  
Instead, the reports indicated the veteran had an adjustment 
disorder and anxiety affected by work-related circumstances 
and economic problems.  

An August 1998 private medical record shows that the private 
psychiatrist diagnosed the veteran with PTSD, specifically 
linked to the stressor that was verified in April 2002, in 
addition to a diagnosis of depression that was secondary to 
his physical condition.  The August 2000 hearing transcript 
details the private psychiatrist's testimony regarding the 
diagnostic criteria for PTSD in relation to the veteran.  
Another private medical provider indicated in a September 
2002 psychiatric report that the veteran had psychiatric 
findings consistent with chronic PTSD that was combat-
related.

In contrast, a VA examiner indicated that the veteran did not 
report feeling intense fear, helplessness, or horror when his 
best friend was wounded in 1967 and therefore the veteran did 
not have a stressor.  See May 2003 VA examination report.  
The examiner also indicated that the veteran did not meet the 
diagnostic criteria for PTSD as he did not become anxious or 
depressed while discussing the in-service event and the 
clinical picture did not contain evidence of avoidance of 
stimuli associated with the trauma.  The report contains a 
diagnosis of an anxiety disorder not otherwise specified.

While the VA evidence of record indicates that the veteran 
has an anxiety disorder, the competent private medical 
evidence record indicates that the veteran meets the 
diagnostic criteria for PTSD, linked to a verified in-service 
stressor.  Therefore, the Board concludes that the competent 
evidence of record rises to the level of equipoise such that, 
when reasonable doubt is resolved in the veteran's favor, 
service connection for PTSD is warranted.

Earlier Effective Date Claim

In June 1997 the veteran filed a formal claim for 
compensation or pension based on a back condition and a 
nervous condition.  A nonservice-connected pension was denied 
by a December 1997 rating decision and the veteran perfected 
an appeal which was eventually resolved in his favor.  The 
veteran argues that his pension benefits should be effective 
when he filed his claim for benefits in 1997.

Here, the RO established entitlement to nonservice-connected 
benefits based on the veteran's receipt of Social Security 
Administration (SSA), consistent with a law that went into 
effect in 2001, during the veteran's appeal for this benefit, 
which provided that those determined to be disabled by the 
Social Security Administration, shall be considered 
permanently and totally disabled for VA purposes.  
38 U.S.C.A. § 1502(a)(2).  

However, prior to that date, nonservice-connected pension 
benefits were warranted in any event, when a veteran who 
served for 90 days or more during a period of war was 
permanently and totally disabled due to nonservice-connected 
disabilities not the result of his own willful misconduct, 
and/or if his disability is less than 100 percent, he must be 
unemployable by reason of disability.  38 U.S.C.A. § 1521 
(West 1991 & Supp. 1999; 38 C.F.R. §§ 3.321, 3.340, 3.342 
(1999).

Here, the overall record shows that the veteran was 
unemployable based his severe back condition and two 
psychiatric disorders not the result of willful misconduct, 
when he filed his claim, and therefore, even before the 
change in the law that specifically provided an award of 
pension benefits for those considered disabled by the Social 
Security Administration.  Therefore, a nonservice-connected 
pension is warranted prior to the change in regulations that 
went into effect in September 2001.  As such, an effective 
date of June 26, 1997, or when the veteran filed his claim, 
is appropriate.  See 38 C.F.R. § 3.400 (the effective date of 
an evaluation and an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later). 

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran filed his PTSD and pension claims prior to the 
enactment of current law addressing the duty to notify and 
assist.  However, he was subsequently notified of the 
evidence necessary to establish service connection by letters 
in July 2001 and in September 2005.  He was notified of the 
evidence necessary to establish an effective date by letter 
in March 2003.  As the benefits sought herein have been 
resolved in the veteran's favor, the Board concludes that the 
VA's notice requirements to have been met and any matter as 
to timing and completeness as not prejudicial.  Similarly, 
VA's duty to assist the veteran in obtaining evidence 
necessary to substantiate the claims for the benefits sought 
has been satisfied.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d) (2005).


ORDER

Service connection for PTSD is granted.

An effective date of June 26, 1997, for the grant of 
nonservice-connected pension benefits is granted, subject to 
the laws and regulations governing the disbursement of VA 
benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


